Citation Nr: 1004199	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1970.  He died on April [redacted], 2005.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In her February 2007 substantive appeal, the appellant 
requested a personal hearing before a member or members of 
the Board.  In a subsequent letter sent to the Veteran in 
October 2009, the RO informed the Veteran of a Board hearing 
scheduled in December 2009.  She failed to appear.


FINDING OF FACT

The appellant's countable income for all periods pertinent to 
her claim exceeds the maximum annual income for payment of 
any pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving 
any pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Improved death pension is a benefit payable by VA to a 
surviving spouse because of the Veteran's nonservice-
connected death.  Basic entitlement exists if: (i) the 
Veteran had qualifying service; or (ii) the Veteran was, at 
time of death, receiving or entitled to receive compensation 
or retired pay for a service-connected disability based on 
service during a period of war; and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 
and has annual income not in excess of the applicable maximum 
annual rate payable specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The maximum annual rate of improved pension for a surviving 
spouse is specified by statute and is increased periodically 
under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.  

The appellant's claim was received in February 2006.  
Effective in December 2005, the income limit for a spouse 
without a dependent child was $7,094.00.  Successive years 
are as follows: effective in December 2006, $7,329; effective 
in December 2007, $7,498; and effective in December 2008, 
$7,933.

In this case, the Veteran had active service for 90 days or 
more during the Vietnam War.  Thus, qualifying service is 
established.  See 38 C.F.R. § 3.3(a)(3)(i).  

Regarding whether income limits are satisfied, the Board 
observes that payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  See 38 C.F.R. § 3.271.  Recurring income means 
income which is received or anticipated in equal amounts and 
at regular intervals and which will continue throughout an 
entire 12-month annualization period.  38 C.F.R. § 
3.271(a)(1).  Nonrecurring income (income received on a one-
time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(3).

The appellant submitted a statement in support of her claim 
in March 2008, detailing her countable income for the years 
applicable to her claim for death pension.  She stated that 
her income from April 2005 to April 2006 was $13,290.00.  
This, unfortunately, far exceeds the income limits set forth 
above.  

For the year following the date of her claim, September 2006 
to September 2007, the appellant received a Social Security 
benefit in the lump sum of $35,296.00.

For the year after September 2007, the appellant reported a 
monthly income of $1,080.00 per month, which is $12,960.00 
per year.  

In addition to her statement in support of claim from January 
2007, the appellant submitted pay stubs from her employment 
from December 2006 to January 2007.  However, as noted above, 
the appellant's countable income in that year included a lump 
sum payment from the Social Security Administration, 
exceeding the income limit.

In all applicable periods, the appellant's countable income 
exceeded the income limits set forth for death pension 
eligibility.

Pursuant to regulation, certain categories of income are 
excludable from countable income for the purpose of 
determining entitlement to pension benefits.  See 38 C.F.R. § 
3.272.  For example, certain unreimbursed medical expenses 
may be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  To be 
considered, the total expense must be in excess of five 
percent of the maximum annual rate payable.  38 C.F.R. §  
3.272(g).  Certain expenses of last illnesses, burials, and 
just debts which are paid during the calendar year following 
that in which death occurred may also be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month period which 
begins during the calendar year of death, whichever is to the 
claimant's advantage.  38 C.F.R. § 3.272(h).  

Based on the above, for 2006, total unreimbursed medical 
expenses may be deducted if it is in excess of $354.00.  The 
minimum deductible medical expense amount for successive 
years are as follows: 2007, $366.00; 2008, $374.00.

The appellant submitted statements that her medical expenses 
for 2006 were $178.51.  In 2007, her medical expense included 
an emergency room visit of $159.00.  These amounts do not 
meet the minimum amounts required in order to deduct medical 
expenses from the appellant's countable income.

In a statement in support of her claim from January 2007, the 
appellant alleges that she has regular medical expenses for 
the treatment of her diabetes.  While she provided medical 
reports indicating treatment for diabetes mellitus, the 
appellant has not produced any receipts or statements as to 
the amount spent on this medical expense.  After a request to 
the appellant from the RO to produce such documentation, the 
record is still absent for any medical expense report for her 
diabetes treatment.

In addition, the appellant claims that funeral expenses 
should be deducted from her countable income for 2005.  
Records indicate that funeral expenses were in the amount of 
$1,951.00.  However, after further investigation, the record 
reflects that the appellant did not pay the funeral expenses.  
A check from "E.C." was given to the Funeral Director to 
make final payment of the funeral bill.  Thus, this expense 
may not be deducted from the appellant's 2005 countable 
income.

Based on the income information provided and even assuming, 
without conceding, that the expenses reported by the 
appellant meet the criteria for exclusion from countable 
income, annual income still exceeds the maximum annual rate 
payable for the entirety of the appeal period.  The amounts 
involved for exclusion do not come close to allowing the 
Board to grant the claim.  Thus, entitlement to nonservice-
connected death pension benefits is not warranted.  The 
appellant is reminded that she is free to refile for death 
pension benefits should her income decrease and/or deductible 
expenses increase.  

It is important for the appellant to understand that benefits 
from Social Security, in most cases, make individuals 
ineligible for a VA pension due to the income limits. 

Hence, the preponderance of the evidence of record is against 
a grant of death benefits, and her claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that VA did not inform the appellant 
of how disability evaluations and effective dates are 
assigned.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for death pension benefits.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


